I concur in the conclusion and judgment, but I think this cause serves to make clear the error the court fell into in Gray v.Hall, 203 Cal. 306 [265 P. 246], and that that case should be overruled. *Page 415 
The attempt in the present case to distinguish the effect of a judgment prematurely entered by the clerk from one at the same time entered by the court itself does not appeal to me as having any substance in it. Jurisdiction of the same grade is wanting in each instance. My views are expressed at length in a dissenting opinion in the Hall case and after further deliberation I adhere to the position there taken. Happily, however, the decision here partially counteracts the injury that may hereafter result from the Hall case.